MEMORANDUM DECISION                                                           FILED
                                                                              Feb 09 2018, 10:37 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                                  CLERK
                                                                                Indiana Supreme Court
      precedent or cited before any court except for the                           Court of Appeals
                                                                                     and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Bradley D. Musselman                                      Curtis T. Hill, Jr.
      Westville, Indiana                                        Attorney General of Indiana
                                                                Justin F. Roebel
                                                                Supervising Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Bradley D. Musselman,                                    February 9, 2018

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               09A02-1707-CR-1726
              v.                                               Appeal from the Cass Superior
                                                               Court.
                                                               The Honorable Richard A.
      State of Indiana,                                        Maughmer, Judge.
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               09D02-1502-F4-7




      Barteau, Senior Judge


                                       Statement of the Case
[1]   Bradley D. Musselman appeals the denial of his motion to correct erroneous

      sentence. We affirm.



      Court of Appeals of Indiana | Memorandum Decision 09A02-1707-CR-1726 | February 9, 2018           Page 1 of 4
                                                     Issue
[2]   Musselman raises one issue, which we restate as: whether the trial court abused

      its discretion in denying his motion.


                               Facts and Procedural History
[3]   The State charged Musselman with numerous criminal offenses. During plea

      negotiations, the parties initially submitted a plea agreement to the court.

      Pursuant to that agreement, Musselman would have pled guilty to dealing in

      methamphetamine, a Level 4 felony, and neglect of a dependent, a Level 6

      felony. In exchange, the State agreed to dismiss other pending charges and

      further agreed to a maximum sentence of eight years.


[4]   According to the Chronological Case Summary, the parties withdrew that

      agreement and later submitted a second agreement. Under the second

      agreement, Musselman agreed to plead guilty to dealing in methamphetamine

      and neglect of a dependent, but his maximum sentence would be capped at

      twelve years. The trial court accepted the second plea agreement and imposed

      a sentence. Musselman did not appeal.


[5]   On July 17, 2017, Musselman filed a motion to correct erroneous sentence.

      The court denied Musselman’s motion without a hearing, and this appeal

      followed.




      Court of Appeals of Indiana | Memorandum Decision 09A02-1707-CR-1726 | February 9, 2018   Page 2 of 4
                                   Discussion and Decision
[6]   When a convicted person is erroneously sentenced, he or she may file a motion

      to correct erroneous sentence identifying the error and asking the court to

      correct it. Ind. Code § 35-38-1-15 (1983). The Indiana Supreme Court has

      clarified that a motion to correct erroneous sentence may address only errors

      that are found on the face of the sentencing document. Neff v. State, 888 N.E.2d

      1249, 1251 (Ind. 2008) (quotation omitted). Sentencing errors that require

      examination of matters beyond the face of the sentencing document must be

      addressed via direct appeal or post-conviction relief. Id.


[7]   We review the grant or denial of a motion to correct erroneous sentence for an

      abuse of discretion. Woodcox v. State, 30 N.E.3d 748, 750 (Ind. Ct. App. 2015).

      An abuse of discretion occurs when the trial court’s decision is against the logic

      and effect of the facts and circumstances before it. Davis v. State, 978 N.E.2d

      470, 472 (Ind. Ct. App. 2012).


[8]   Here, Musselman argued in his motion to correct erroneous sentence that the

      trial court should not have accepted the withdrawal of the first plea agreement

      and that he was entitled to be sentenced under its terms rather than the terms of

      the second agreement. Addressing this claim would necessarily require an

      examination of the facts and circumstances under which the plea agreements

      were negotiated and presented to the trial court, as well as the court’s reasoning

      in allowing the first plea agreement to be withdrawn. In other words,

      Musselman presented a claim that would have required the trial court to look


      Court of Appeals of Indiana | Memorandum Decision 09A02-1707-CR-1726 | February 9, 2018   Page 3 of 4
       beyond the face of the sentencing order. His argument is not properly presented

       by way of a motion to correct erroneous sentence, and we cannot say the court

       abused its discretion in denying it. See Godby v. State, 976 N.E.2d 1235, 1236

       (Ind. Ct. App. 2012) (no error in denying motion to correct erroneous sentence;

       appellant presented sentencing claim that would have required an examination

       of the sentencing hearing).


                                                Conclusion
[9]    For the reasons stated above, we affirm the judgment of the trial court.


[10]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 09A02-1707-CR-1726 | February 9, 2018   Page 4 of 4